UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 31, 2015 Pharma-Bio Serv, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-50956 20-0653570 (Commission File Number) (I.R.S. Employer Identification No.) 6 Road 696, Dorado, Puerto Rico (Address of Principal Executive Offices) (Zip Code) (787) 278-2709 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. Attached to this report as Exhibit 99.1 is a presentation that Pharma-Bio Serv, Inc. (the "Company") will present at the2015Sidoti Emerging Growth Conferencein New York City, NY on Wednesday, September2, 2015. Also attached to this report as Exhibit 99.2 is a press release issued by the Company on August 31, 2015 announcing the Company's participation in the conference. The information furnished pursuant to this Item 7.01, including Exhibit 99.1 and Exhibit 99.2, and any information presented at the conference, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities under that Section and shall not be deemed to be incorporated by reference into any filing of the Company under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01.Financial Statements and Exhibits. (d) Exhibit No. Exhibit Description Presentation slides. Press release, dated August 31, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PHARMA-BIO SERV, INC. September 1, 2015 By: /s/Pedro J. Lasanta Pedro J. Lasanta Chief Financial Officer EXHIBIT INDEX Exhibit No. Exhibit Description Presentation slides. Press release, dated August 31, 2015.
